It is the irony of the United Nations that so many new leaders have stepped to this rostrum, as I have today, with mixed feelings. Yes, we took power to implement so many cf the ideals that the United Nations stands for. We have restored human rights and liberated our people from the oppression and corruption of a Government that had long since lost their support. Yet, like so many other leaders before me, I am obliged to say that we did that by ourselves. It was the Filipino people alone who braved intimidation and cheating at the polls and, when their victory was stolen from them, turned out into the streets by the million to reclaim and secure it.
Indeed, as our country bled at the hands of a Government that had lost all respect for the rights of our people, its leader's wife came to this rostrum to call piously for a new human order - this when thousands of Filipinos were political prisoners. And in the final months of the dictatorship international solidarity was expressed by ordinary people everywhere, who sat in front of their television sets and watched and cheered our revolution.
In this year of all years, when in so many parts of the world we see people struggling to establish their human rights, I believe one must be frank to be relevant. I mean to use this occasion to share with oppressed people everywhere may own experience of how change is brought about.
My basic conclusion can be stated very simply: to be free one can, as a people, effectively appeal to international standards of human rights set by others, such as the United Nations. Yet, in the end, to vindicate those rights, to achieve freedom, one is on one's own.
The United Nations has stayed out of the internal affairs of nations. Its Charter orders that that should be so. Obviously this is wise in so far as it prevents abuse of the sovereign independence of nations. Yet it has also been an invitation to hypocrisy. The value of this Assembly should rest on us, its members, practicing what we preach. To my mind, that requires both realism and' concern when we address the affairs of others, realism in that we should not promise more than we can deliver.
We should acknowledge what the Filipino people have learned; there is no substitute for action by an oppressed people themselves. But there should be concern about allowing this Hall to be abused by those who claim one standard of behavior and behave according to another back home. Do not misunderstand me. The United Nations should never be an exclusive club for one ideological model, for that would defeat its primary purpose, to keep peace in an imperfect world.
There are many ways to run a country, but there is only one way to treat people; with decency and respect for their uniqueness as individuals. Only if those of us who have the responsibility of leadership respect our fellows and their essential right to find fulfillment in their lives can we hold our heads high here at the United Nations.
The United Nations would lose all purpose if it were to set about judging one political system against another. Yet, equally, if the United Nations does not notice how governments treat people, it is nothing. I need only go back to the rousing words of the United Nations Charter. The United Nations is about people. If it fails them, can it be any better than its most corrupt and oppressive Member State? Even diplomacy, which is pre-eminently about States, cannot ignore, without peril or embarrassment, how States treat their people.
And so, as the leader of a country which has this year enjoyed the sweet taste of freedom, again let me reconfirm our support for what the United Nations at its best stands for: the peace, freedom, dignity and partnership of mankind. But let me also at the same time serve warning to those denied freedom and dignity: do not look beyond yourselves to find them.
He in the Philippines were strengthened in our resolve by knowing that people around the world shared our struggle. On their televisions and in their newspapers, they followed our drama. Further, we know that the rights we fought
for are universally sought after they are enshrined = not entombed, mind you - in the United Nations Covenants. The importance of such international support should never be dismissed. It helped us knowing we were not alone.
But even when the authors of the United Nations Charter stopped short of endorsing any right of interference in any nation's internal affairs, they were responding to more than the jealous realities of intergovernmental relations.
Rather, they were reflecting a more lasting truth about how man prefers to order his life on this planet.
People must be masters of their own fate. The Filipino people have known and been grateful for liberation at the hands of others; in 1898, a liberation that was swiftly betrayed, and in 1946, one which we promptly wasted. Yet now, having known the exhilaration of throwing off our bonds ourselves, I think every Filipino would agree there is only one real liberation.
Only a people, already sovereign in their hearts and deeds, can win and keep their independence and freedom. This is not a pessimistic conclusion because, additionally, I believe that no government can indefinitely resist a people united against it. , It may have the guns, the goons and the gold. Yet, as we found in the Philippines, there is no government that can indefinitely resist a people determined to be free.
And so, while the United Nations may not intervene to bring the sovereignty and freedom .enjoyed by nations to the peoples who are denied them, it should carefully avoid becoming an unwitting partner of their oppressors.
I turn now specifically to the great moral issue that confronts this General Assembly: the situation in South Africa. To Nelson Mandela and his wife, Winnie, and all South. Africans, my prayers are with you. Mr. Mandela's long incarceration in prison, separated from his wife and family, inevitably reminds me of the imprisonment of my own husband, Ninoy Aquino.
The lesson in my country and so many other places such as Argentina, whose President Alfonsin recently visited Manila, is that every act of repression reaps its final return. In the end, human values cannot be held down. They could not be in Argentina; they could not be in the Philippines. They will not be in South Africa.
It is right that we all play our part in creating the environment for change in South Africa. The Philippines will support any action the international community takes to hasten the advent of peace and freedom in South Africa and to show solidarity with its people. But it would help the case a great deal if this forum were to take equal note and action against oppression wherever it occurs, wherever people are abused and degraded, be it blatantly or ostensibly in their own name. I do not believe that the force of moral action is diminished by being spread wherever it is needed. It is strengthened by exercise and weakened by neglect.
Let me say directly to the millions of victims of apartheid in South Africa, to the families of those who have given their lives: do not waiver in your unity; look only to your own strength and determination..
If there is one tactic that served us above all others in our movement for freedom, it was espousing a program of action that kept us united. In our case, this meant the use of non-violence and constant vigilance against the provocation of the authorities. Often, I was urged to go further: to call for a more confrontational line. But my constant concern was to keep the wide coalition of forces that backed our campaign together. Often, I disappointed some of my supporters by approving only limited actions against the Government. Yet it was the rock-like unity of the opposition and the enormous support it enjoyed that overwhelmed the Government. That meant not going faster than any of our supporters were prepared to go. This allowed us to overcome where more narrow-based opposition challenges had failed to dislodge the dictatorship.
Perhaps the United Nations cannot go faster than its most reluctant Member towards its stated goals of peace, freedom and dignity for the peoples of all nations. And perhaps, for its more significant achievement, we should look rather to the peace it has helped preserve, and the co-operation it has fostered, between nations already friends, than to the peace it has failed to keep between nations bent on war. In the same light should we regard the salutary influence of its freedom-practicing members in the counsels of the world. Even so have I come to appreciate the achievement of our own regional organization, the Association of South-East Asian Nations (ASEAN). ASEAN's faltering steps towards economic co-operation and complementation, in the name of peace and stability in the region, are meant to serve and express the abiding peace and amity among its members that were there from the start.
To nurture a vigorous peace wherever it abides and strengthen long-standing friendships: perhaps this is all that it lies in the power of international organizations to do.
I have always been a firm advocate of peace. Perhaps it is only the tragedy of conflict that teaches us the true value of peace. Let us who are the loyal friends of peace continue to resist the temptation to exploit the conflicts of our neighbors. Those of us in ASEAN understand the crucial importance of these goals. Each of our countries has passed through periods of crisis when great rifts of weakness have appeared, yet none of the others, for all our differences in political systems and beliefs, has exploited the occasion; on the contrary, they have risen to it with encouraging expressions of sympathy and offers of help and mediation, ever respectful of the integrity of their tragic neighbor.
And so my message today is an effort to bring this mission of the United Nations into sharper focus to the end that there shall be no more disappointments over unwarranted expectations. There will be no more wasted hopes on the part of those who must save their strength for the long and difficult struggle for peace and freedom. There will be, on the other hand, a clearer recognition by the United Nations of its irreducible commitments and values, a more jealous regard for their integrity and, for that reason, perhaps, a surer prospect of achieving the United Nations goals of peace, freedom, dignity and the partnership of mankind.